                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LANE,                                           Case No. 18-cv-07009-PJH
                                                       Petitioner,
                                   7
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   8
                                                                                         Re: Dkt. No. 4
                                   9     ,
                                                       Respondent.
                                  10

                                  11          Petitioner, a state prisoner, filed an incomplete habeas petition and did not pay the

                                  12   filing fee or submit a completed application to proceed in forma pauperis (“IFP”). On two
Northern District of California
 United States District Court




                                  13   occasions he was sent a notice that he had not paid the filing fee or applied for leave to

                                  14   proceed IFP; and he was allowed twenty-eight days to either pay the fee or file the

                                  15   completed application. A copy of the court's form for applications to proceed IFP was

                                  16   provided with the notice, along with a return envelope. He was also informed that he

                                  17   must file a proper habeas petition.

                                  18          The twenty-eight days has passed, and petitioner has not filed a completed

                                  19   application to proceed IFP, paid the filing fee, filed a proper petition or otherwise

                                  20   communicated with the court. This case is therefore DISMISSED without prejudice and

                                  21   the incomplete motion to proceed IFP (Docket No. 4) is DENIED. A certificate of

                                  22   appealability is DENIED. The clerk shall close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 12, 2019

                                  25

                                  26
                                                                                                PHYLLIS J. HAMILTON
                                  27                                                            United States District Judge
                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         LANE,
                                   5                                                          Case No. 18-cv-07009-PJH
                                                        Plaintiff,
                                   6
                                                  v.                                          CERTIFICATE OF SERVICE
                                   7
                                         ,
                                   8
                                                        Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 12, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18    Rodney A. Lane ID: BG 1303
                                        Sierra Conservation Center
                                  19    5150 O'Byrnes Ferry Road
                                        Jamestown, CA 95327
                                  20

                                  21

                                  22   Dated: February 12, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Kelly Collins, Deputy Clerk to the
                                  27                                                      Honorable PHYLLIS J. HAMILTON

                                  28
                                                                                          2
